PER CURIAM.
Linda L. Kennedy seeks to appeal the district court’s orders, ordering costs against her, denying Defendants’ motion for attorneys’ fees, and denying her motion to proceed on appeal in forma pauperis.* We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Kennedy v. Richard Flagship Servs., Inc., No. CA-98-602-2 (E.D. Va. July 25, Aug. 25, & Sept. 20, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. We also deny Kennedy’s pending motion to proceed in forma pauperis.

AFFIRMED.


 Because Kennedy’s brief on appeal is unclear, we have liberally construed her appeal to object to all three of the district court's orders.